Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 2 June 2022 has been entered. Prior to the Examiner’s Amendment below, claims 1-7, 10, 12-15, and 17-20 are pending. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 20 April 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Applicant’s representative Tawfik Goma on 29 June 2022 following a telephone interview initially discussing the amendments on 28 June 2022.
The application has been amended as follows: 
	Amendments to the claims:
Claim 1 has been amended as indicated below:
1. A segmented stationary blade for a blade set of a hair cutting appliance, said stationary blade comprising: 
a first layer comprising a plurality of first layer projections, said plurality of first layer projections being transverse to a longitudinal axis of said stationary blade, wherein said first layer comprises a material of a first thickness;
a second layer comprising a plurality of second layer projections, said plurality of second layer projections being transverse to said longitudinal axis of said stationary blade, wherein said second layer comprises a material of a second thickness, said second thickness being greater than said first thickness; and 
an intermediate layer, wherein the first layer, the second layer, and the intermediate layer form a segmented stack,
said intermediate layer comprising:
a first leg comprising a plurality of intermediate layer projections, said plurality of intermediate layer projections being transverse to said longitudinal axis of said stationary blade;
a second leg substantially parallel to the first leg; 
an inner guide portion positioned between the first leg and the second leg, 
wherein a first space is formed between the first leg and the inner guide portion and a second space is formed between the second leg and the inner guide portion, said first space and said second space defining a cutout within the intermediate layer, said cutout forming an opening in a first end of said stationary blade, said first end being transverse to said longitudinal axis, 
wherein said plurality of first layer projections, said plurality of intermediate layer projections and said plurality of second layer projectionsform a first toothed leading edge along a first longitudinal edge of said stationary blade, wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer

Claim 10 has been amended as indicated below:
10. A blade set comprising: 
a stationary blade comprising: 
a first layer comprising a material, the first layer having a first thickness between a first surface of the first layer and an opposing second surface of the first layer; 
a second layer comprising a material, the second layer having a second thickness between a first surface of the second layer and an opposing second surface of the second layer, wherein the first thickness is less than said second thickness;
an intermediate layer positioned between the first layer and the second layer, wherein the first layer, the second layer, and the intermediate layer form a segmented stack, said intermediate layer comprising: 
a first leg; 
a second leg; and
an inner guide portion positioned between the first leg and the second leg, wherein a first space is formed between the first leg and the inner guide portion and a second space is formed between the second leg and the inner guide portion, and wherein the first space and the second space form a cutout portion within the intermediate layer,		  
wherein said second layer comprises: 
a second layer first edge;
a second layer second edge[[,]]; 

a movable blade comprising: 
a movable blade first leg comprising a plurality of teeth; and
a movable blade second leg, 
wherein said movable blade is positionable within said cutout portion of said stationary blade, and 
wherein the first layer comprises a plurality of first layer projections, the intermediate layer comprises a plurality of intermediate layer projections, and the second layer comprises a plurality of second layer projections,wherein the plurality of first layer projections, the plurality of intermediate layer projections, and the plurality of second layer projections form a first toothed leading edge along a first longitudinal edge of said stationary blade, and wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer

Claim 12 has been canceled. 

Claim 13 has been amended as indicated below:
13. The blade set of claim [[11]]10, wherein each of said first layer, said second layer and said intermediate layer comprising a respective plurality of second projections

Claim 15 has been amended as indicated below:
15. A hair cutting appliance, comprising:
a housing, 
a motor included within said housing,
a blade set comprising: 
a movable blade configured to: 
attach to said motor;
a stationary blade attached to said housing, wherein said stationary blade comprises: 
a first layer comprising: 
a material having a first thickness between a first surface of said first layer and a second surface of said first layer, wherein said second surface of said first layer is opposite said first surface of said first layer; 
a second layer comprising:
a material having a second thickness between a first surface of said second layer and a second surface of said second layer, wherein said second surface of said second layer is opposite said first surface of said second layer, wherein said first thickness is less than said second thickness; and 
an intermediate layer, wherein said intermediate layer comprises: 
a cutout region,
a first leg, a second leg, and an inner guide portion between said first leg and said second leg, wherein said cutout region comprises: 
a first space between said first leg and said inner guide portion; and 
a second space between said second leg and said inner guide portion, 
said cutout region forming an opening within a first transverse edge of the stationary blade, wherein said movable blade is insertable into said stationary blade through said opening formed by said cutout region, 
wherein the first layer comprises a plurality of first layer projections, the intermediate layer comprises a plurality of intermediate layer projections, and the second layer comprises a plurality of second layer projections, twherein the plurality of first layer projections, the plurality of intermediate layer projections, and the plurality of second layer projections form a plurality of teeth along a first longitudinal edge of said stationary blade, and wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer

Claim 17 has been canceled. 

Claim 18 has been amended as indicated below:
18. The hair cutting appliance of claim [[17]]15, wherein said movable blade comprises: 
a movable blade first leg; and 
a movable blade second leg, wherein said movable blade first leg is insertable into said first space and said movable blade second leg is insertable into said second space. 
Allowable Subject Matter
Claims 1-7, 10, 13-15, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Each of claims 1, 10, and 15 requires that the intermediate layer comprises a first leg, a second leg, and an inner guide portion between the first leg and the second leg. Additionally, each of claims 1, 10, and 15 recites, “wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer”. These features, in conjunction with the remainder of features recited in claims 1, 10, and 15, respectively, overcome the art of record. Furthermore, the shape of the end face being planar and perpendicular to the first and second layers as recited in claims 1, 10, and 15 is not merely a design choice, since the manufacturing process for the stationary blade as disclosed in the present application has a factor in the geometry of the end face. 
US Pat. No. 2,323,655 to Hanley fails to disclose at least that “wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer” as required by claims 1, 10, and 15 because Hanley teaches a curved ‘end face’. 
US Pat. No. 2,948,063 to Jepson also fails to disclose at least that “wherein each of the intermediate layer projections includes an end face oriented toward the inner guide portion, and wherein each of the end faces defines a planar surface that is perpendicular to the first layer and to the second layer” as required by claims 1, 10, and 15 because Jepson teaches what appears to be a curved ‘end face’ (and even if the end face is planar, it is not perpendicular to the first and second layers).
US Pat. No. 2,102,529 to Hanley teaches a stationary blade having a planar end face that faces toward a moving blade. However, the planar end face of Hanley is not perpendicular to the first and second layers as required by claims 1, 10, and 15, and there is no known motivation to modify the end faces to be perpendicular to first and second layers.
US Pat. No. 4,951,394 to Meijer teaches forming a blade by joining various layers. However, Meijer fails to disclose the intermediate layer comprises a first leg, a second leg, and an inner guide portion between the first leg and the second leg, and where the first leg comprises a plurality of intermediate layer projections (as required by claim 1) or that intermediate layer comprises a plurality of intermediate layer projections (as required by claims 10 and 15). Meijer thus teaches a different intermediate layer structure than required by claims 1, 10, and 15. Moreover, even if a reference such as US Pat. No. 2,323,655 to Hanley were modified to incorporate the formed-by-layers construction technique of Meijer, there is no teaching to modify the inner faces of Hanley to be planar and perpendicular to the first and second layers as required by claims 1, 10, and 15 – neither Meijer nor Hanley teaches this feature. 
US Pat. No. 2,025,972 to Caster teaches a stationary blade. However, the stationary blade of Caster fails to disclose an intermediate layer that comprises a first leg, a second leg, and an inner guide portion between the first leg and the second leg. Further, there is no known motivation to modify a reference such as US Pat. No. 2,323,655 to Hanley in view of Caster to include an end face that is perpendicular to first and second layers, since the different style of blade between Hanley and Caster is a factor in the end face shape. Further, such a modification is not a mere design choice. The curved end face shape of a blade such as that of Hanley results from bending a sheet of material to form the blade. One of ordinary skill in the art would thus not be motivated to modify Hanley in view of Caster to provide end faces with planar surfaces perpendicular to first and second layers in the absence of any advantage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2013P01661 US29Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724